Citation Nr: 0321639	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  02-00 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to initial compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The appellant had active service from July 1952 to July 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which evaluated the appellant's 
disability at zero percent.

A November 2001 rating decision granted service connection 
for tinnitus and evaluated it at 10 percent.  This is the 
maximum grant of the benefits requested as to that issue.  
Therefore, the Board does not have jurisdiction over it, and 
it will not be a part of or addressed by this decision.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et. seq. (West 2002) redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, as well as a duty to notify the claimant 
what information and evidence, if any, the claimant is to 
provide, what evidence VA will attempt to obtain, and for the 
claimant to submit any information or evidence in his or her 
possession.  The VCAA also requires VA to assist the claimant 
with obtaining the evidence necessary to substantiate the 
claim.  VA implemented the VCAA in 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).

During the initial review of the case, the Board deemed it 
necessary to perform additional development of the 
appellant's case in the form an audiology examination.  The 
appellant was informed of this in a February 2003 letter.  
This development was undertaken pursuant to regulations then 
in effect.  See, e.g., 38 C.F.R. § 19.9 (2002).  That 
authority, however, has been removed or restricted in terms 
of the procedure by which it was done.

In Disabled American Veterans, et al v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the Court of Appeals 
for the Federal Circuit held that, in most cases, the Board, 
absent a knowing waiver from the appellant, does not have the 
statutory authority to obtain additional evidence and 
consider it in its decision without first remanding the case 
to the agency of original jurisdiction, in this case, the RO.  
The Board has received the results of the March 2003 
audiology examination.  The appellant has not waived his 
right to have this additional evidence considered first by 
the RO.  Further, a claim for benefits is considered to be 
for the maximum allowable.  A.B. v. Brown, 6 Vet. App. 35 
(1993).  Thus, any allowance less than the maximum rating 
allowable will not be deemed a grant of the benefit sought.  
Id. 

Accordingly, the case is REMANDED for the following:

Readjudicate the appellant's claim, de 
novo, in light of the March 2003 
audiology examination and any additional 
evidence the appellant may submit, as 
well as all the evidence on file.  If the 
benefits sought remain denied, a 
supplemental statement of the case should 
be issued, and the appellant should have 
an opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




